Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 2-6, 10-13 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graube (US 4,739,276).
	Regarding claim 2, Graube discloses a method comprising;
transmitting one or more pulse signals from a node to a cable of a shared bus (column 2, lines 6-33: the circuitry comprises a pulse generator for generating a test pulse to transmit over the cable under test. The shared bus refers to the wired transmission medium that conducts both transmit signals and receive signals over the same conductive structure.); 
(A representation of the reflected pulse is used to allow the comparison to take place in the comparators.) received at the node in response to the one or more pulse signals (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic.); and 
determining a fault condition of the cable based on the one or more pulse signals and a number of samples of the one or more signals (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic.).  
Regarding claim 3, Graube discloses wherein determining the fault condition comprises determining values of one or more reflection signals (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic. The values are the results of the comparisons in the comparators, the values of the reflected pulse relative to the threshold values.).    
Regarding claim 4, Graube discloses wherein determining the values of the one or more reflection signals comprises: 
comparing an amplitude of each sample of the one or more signals to each of a first threshold value (Figure 2 shows comparators A and B which will receive a positive voltage and a negative voltage value. In the first comparator, the reflected pulse will be compared to a positive value.), a second threshold value (Column 2, lines 34-50: the computer may automatically control the magnitude of the high and low bias voltages and search for impedance mismatches of increasingly less severity. For example, if no reflected pulse is sensed by the voltage comparator at arbitrary voltage levels, the computer may cause a bias generator to lower the bias voltages in the comparator so that they are closer to the standard signal level for the type of cable under test.) and a third threshold value (Figure 2 shows comparators A and B which will receive a positive voltage and a negative voltage value. In the third comparator, the reflected pulse will be compared to a negative value.) and 
determining the values of the one or more reflection signals based on the comparison of the amplitude of each sample to the first threshold value, the second threshold value, and the third threshold value (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic. The values are the results of the comparisons in the comparators, the values of the reflected pulse relative to the threshold values.).  
Regarding claim 5, Graube discloses for each of the number of samples of the one or more signals: 
comparing the one or more signals to a first threshold value to determine a first value of a sample of the one or more observed signals relative to the first threshold value (Figure 2 shows comparators A and B which will receive a positive voltage and a negative voltage value. In the first comparator, the reflected pulse will be compared to a positive value. The values are the results of the comparisons in the comparators, the values of the reflected pulse relative to the threshold values.); 
comparing the one or more signals to a second threshold value to determine a second value of the sample of the one or more observed signals relative to the second threshold value (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic. The values are the results of the comparisons in the comparators, the values of the reflected pulse relative to the threshold values. The values are the results of the comparisons in the comparators, the values of the reflected pulse relative to the threshold values.). and 
comparing the one or more signals to a third threshold value to determine a third value of the sample of the one or more observed signals relative to the third threshold value (Figure 2 shows comparators A and B which will receive a positive voltage and a negative voltage value. In the third comparator, the reflected pulse will be compared to a negative value. The values are the results of the comparisons in the comparators, the values of the reflected pulse relative to the threshold values.).
Regarding claim 6, Graube discloses wherein determining the fault condition of the cable comprising determining the fault condition of the cable based on the first value, second value, and third value of each sample of the one or more signals (Column 2, lines 51-65: When a reflected pulse is received by the voltage comparator which exceeds the high or low value of the bias voltage, a detection signal is sent to the control logic. An algorithm determines the location of the fault. Claim 1: whereby the location of impedance mismatches along said cable under test may be determined.).
Regarding claim 10, Graube discloses a method comprising: 
transmitting a pulse signal from a node to a cable of a shared bus of the network (column 2, lines 6-33: the circuitry comprises a pulse generator for generating a test pulse to transmit over the cable under test. The shared bus refers to the wired transmission medium that conducts both transmit signals and receive signals over the same conductive structure.); 
(Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic.); and 
determining a fault condition of the cable based on the observed signal (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic.).  
Regarding claim 11, Graube discloses wherein determining the fault condition comprises: determining an amplitude of a reflection signal based on the pulse signal and the observed signal; and determining the fault condition based on the reflection signal (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic. The amplitude of the reflected pulse relative to the threshold voltages are the results of the comparisons in the comparators. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic.).  
Regarding claim 12, Graube discloses determining a location of a fault condition based on the reflection signal (Column 2, lines 51-65: When a reflected pulse is received by the voltage comparator which exceeds the high or low value of the bias voltage, a detection signal is sent to the control logic. An algorithm determines the location of the fault. Claim 1: whereby the location of impedance mismatches along said cable under test may be determined.). 
Regarding claim 13, Graube discloses wherein determining the fault condition comprises one of detecting an open fault condition and a short fault condition (Claim 1: whereby the location of impedance mismatches along said cable under test may be determined. If the reflection pulse includes a shape that is similar to the shape of the transmitted pulse, it may be determined that an open fault exists.).  
Regarding claim 16, Graube discloses a device, comprising: 
a transmitter configured to transmit at least one pulse signal to a cable of a shared bus (column 2, lines 6-33: the circuitry comprises a pulse generator for generating a test pulse to transmit over the cable under test. The shared bus refers to the wired transmission medium that conducts both transmit signals and receive signals over the same conductive structure.); 
a receiver configured to observe at least one second signal received in response to the at least one pulse signal (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic.); and 
circuitry configured to: 
compare an amplitude of each sample of the at least one second signal to at least one threshold value (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic.); and 
generate a detector output signal for each sample of the at least one second signal based on the comparison of the amplitude of each sample of the at least one second signal to the at least one threshold (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic.); and 
receive the detector output signal for each sample of the at least one second signal (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic. The values are the results of the comparisons in the comparators, the values of the reflected pulse relative to the threshold values.); and 
determine a fault condition of the cable based on the at least one pulse signal and an amplitude of each sample of a number of the samples of the at least one second signal (Column 2, lines 51-65: When a reflected pulse is received by the voltage comparator which exceeds the high or low value of the bias voltage, a detection signal is sent to the control logic. An algorithm determines the location of the fault. Claim 1: whereby the location of impedance mismatches along said cable under test may be determined.).  
Regarding claim 17, Graube discloses wherein the at least a second signal comprises a second signal, a third signal, and a fourth signal, wherein the circuitry is configured to: 
compare an amplitude of each sample of the second signal to a first threshold value of the at least one threshold value (Graube: Figure 2 shows comparators A and B which will receive a positive voltage and a negative voltage value. In the first comparator, the reflected pulse will be compared to a positive value. The values are the results of the comparisons in the comparators, the values of the reflected pulse relative to the threshold values.); 
compare an amplitude of each sample of the third signal to a second, lower threshold value of the at least one threshold value (Graube: Column 2, lines 34-50: the computer may automatically control the magnitude of the high and low bias voltages and search for impedance mismatches of increasingly less severity. For example, if no reflected pulse is sensed by the voltage comparator at arbitrary voltage levels, the computer may cause a bias generator to lower the bias voltages in the comparator so that they are closer to the standard signal level for the type of cable under test.); and 
compare an amplitude of each sample of the fourth signal to a third negative threshold value of the at least one threshold value (Graube: Figure 2 shows comparators A and B which will receive a positive voltage and a negative voltage value. In the third comparator, the reflected pulse will be compared to a negative value. The values are the results of the comparisons in the comparators, the values of the reflected pulse relative to the threshold values.).
Regarding claim 18, Graube discloses wherein the circuitry is configured to determine the fault condition of the cable based on the at least one pulse signal, the amplitude of each sample of the second signal compared to the first threshold value, the amplitude of each sample of the third signal compared to the second, lower threshold value, and the amplitude of each sample of the fourth signal to the third negative threshold value (Column 2, lines 6-33: The reflected voltage pulse is compared with user determined bias values which are established in the voltage comparator. If the reflected pulse exceeds the amplitude of either the high or the low bias voltage, which are set as voltages in high and low comparator circuits, a signal indicating that a discontinuity has been detected is provided to the control logic. (Column 2, lines 34-50: the computer may automatically control the magnitude of the high and low bias voltages and search for impedance mismatches of increasingly less severity. For example, if no reflected pulse is sensed by the voltage comparator at arbitrary voltage levels, the computer may cause a bias generator to lower the bias voltages in the comparator so that they are closer to the standard signal level for the type of cable under test.).  
Regarding claim 19, Graube discloses wherein the circuitry comprises one or more comparators (Graube: figure 2: comparators A and B.).  
Regarding claim 20, Graube discloses wherein the one or more comparators comprise one re-programmable comparator (Graube: Column 2, lines 34-50: the computer may automatically control the magnitude of the high and low bias voltages and search for impedance mismatches of increasingly less severity. For example, if no reflected pulse is sensed by the voltage comparator at arbitrary voltage levels, the computer may cause a bias generator to lower the bias voltages in the comparator so that they are closer to the standard signal level for the type of cable under test.).  
Regarding claim 21, Graube discloses wherein the one or more comparators comprise three or more comparisons take place (Graube: figure 2: comparators A and B. Column 2, lines 34-50: the computer may automatically control the magnitude of the high and low bias voltages and search for impedance mismatches of increasingly less severity. For example, if no reflected pulse is sensed by the voltage comparator at arbitrary voltage levels, the computer may cause a bias generator to lower the bias voltages in the comparator so that they are closer to the standard signal level for the type of cable under test. This reprogramming of the comparators to allow additional comparisons to take place will allow the two comparators to operate as three or more comparators.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Graube (US 4,739,276).
Regarding claim 7, Graube discloses the method stated above. Graube discloses the comparison of the reflected pulse as shown in figure 3. Figure 3 shows the representation of the reflected pulse being compared to the positive and negative bias voltage thresholds and when those thresholds are exceeded, a fault is detected. Graube does not disclose the sampling rate used to properly represent the reflected pulse in the digital circuitry of figure 2. However, official notice is taken that it is a design choice for . 

3.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Graube (US 4,739,276) in view of Yun et al (US 2020/0136993).
Regarding claims 8 and 9, Graube discloses the method stated above. Graube discloses transmitting one or more pulses from the node to the cable of the shared bus as stated above. Graube does not disclose the shared bus is of a 10SPE network or a shared bus of a vehicle communication network. Yun discloses an operation method of a first node constituting an Ethernet-based vehicle network in the abstract. The network is shown as 10SPE in figure 4. Paragraph 0067 states one end node constitutes the vehicle network. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the simple substitution of the network of Graube for the ethernet application in a vehicle communication network of Yun since they would operate in substantially the same manner and would yield predictable results. In addition, the combination would allow for faults to be detected in a wider range of applications, increasing the effectiveness and capability of the invention of Graube. 

s 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Graube (US 4,739,276) in view of Sun et al (US 9,696,361).
Regarding claim 14, Graube discloses the method stated above. Graube disclose observing the signal at a signal detector. The signal detector is shown in figure 2. Figure 2 discloses a plurality of comparators that will compare the received signal to voltage levels from bias generator 28 in comparators A and B. Graube does not disclose wherein observing the signal received at the node comprises observing the signal at a signal detector of a physical layer (PHY) of the network.  
Sun discloses a method and apparatus for analysis features or characteristics of a cable in a network. Ethernet network devices such as network appliances include physical layer devices with ports that connect to cables. Virtual cable test technology exists that is built into physical layer of these devices and allows an Ethernet PHY to check the quality of a cable connection without the need to unplug the cable, insert a cable tester and loop back the cable far ends. Many such VCT testers are based on time domain reflectometry technology (TDR), in which the VCT tester sends a test pulse into the cable and analyzes a reflected signal to identify features of the cable as stated in column 2, lines 53-64. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the TDR method of Graube in the signal detector of a PHY of the network as recited in Sun. Both reference utilize TDR to determine the faults of the cable and will yield predictable results. Utilizing the teachings of Graube in the PHY network will allow additional networks to take advantage of the fault detection, improving the efficiency of those networks.
(Graube: Figure 2 shows comparators A and B which will receive a positive voltage and a negative voltage value. In the first comparator, the reflected pulse will be compared to a positive value.); programming the signal detector with a second threshold value, the second threshold value being a positive value less than the first threshold value (Graube: Column 2, lines 34-50: the computer may automatically control the magnitude of the high and low bias voltages and search for impedance mismatches of increasingly less severity. For example, if no reflected pulse is sensed by the voltage comparator at arbitrary voltage levels, the computer may cause a bias generator to lower the bias voltages in the comparator so that they are closer to the standard signal level for the type of cable under test.); or programming the signal detector with a third threshold value, the third threshold value being less than a negative value (Graube: Column 2, lines 34-50: the computer may automatically control the magnitude of the high and low bias voltages and search for impedance mismatches of increasingly less severity. For example, if no reflected pulse is sensed by the voltage comparator at arbitrary voltage levels, the computer may cause a bias generator to lower the bias voltages in the comparator so that they are closer to the standard signal level for the type of cable under test. The low bias voltage will be a negative value as shown in figures 2 and 3.).  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


5.	Claims 2-7 and 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 2, 3, 4, 78, 9, 10, 11, 12, 13, 14, 15, 16, 17 and 18, respectively of U.S. Patent No. 11,121,782. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference provides more detail than is recited in the pending instant claims. The more specific anticipates the broader. In addition, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to remove limitations of the pending claims to reduce the complexity of the recited method or device.

6.	Claims 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,121,782 in view of Yun et al (US 2020/0136993).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/21/2022